DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 4, 13 are cancelled.
Claims 1, 5, 10, 14 are amended.
Claim Rejections - 35 USC § 112
The rejection of claim 2-9, 11-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
Allowable Subject Matter
Claims 1-3, 5-12, 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Tseng et al (US Pub 2013/0222357) discloses a gate driver on array circuit, (see par 0001; discloses invention relates generally to a driver circuit for an LCD display and, more particularly, to a gate driver-on-array (GOA) structure integrated in a display panel) comprising a plurality of gate driver on array units (see fig. 2; par 0089; discloses the gate driver circuit 30 comprises a plurality of gate-driver stages 100.sub.1, 100.sub.2, . . . .), which are cascade see par 0046; discloses Q stages comprises a first stage and a last stage, said Q stages arranged in a cascade fashion such that the first output signal of the first stage and the last output signal of the last stage are shifted by (Q.times.N-1) time units, wherein Q and N are positive integers greater than 1), wherein an nth stage gate driver on array unit charges an nth stage horizontal scanning line, an n+1th stage horizontal scanning line and an n+2th stage horizontal scanning line of a display area of a panel (see par 0089; discloses each of the gate-driver stage 100.sub.k provides n gate lines), and the nth stage gate driver on array unit comprises a pull-up control circuit, a pull-up circuit (see par 0090; discloses as shown in FIG. 4, the gate-driver stage 100 comprises two parts: a main driver 150 and a multi-output circuit 200.), wherein n is a positive integer; the pull-up control circuit receives a start signal CT, and outputs a pull-up control signal Q(n) according to the start signal CT (see par 0005-0006; discloses the main driver comprises: a first switching element comprising an output end and a controlling end, the controlling end arranged to receive the trigger pulse and the output end arranged to provide the charging signal, the first switching element operable in a conducting state in response to the trigger pulse); the pull-up circuit is electrically connected to the pull-up control circuit to receive the pull-up control signal Q(n), an nth stage clock signal CK(n), an n+1th stage clock signal CK(n+1) and an n+2th stage clock signal CK(n+2), and to output an nth stage transfer signal ST(n), an nth stage scan driving signal G(n), an n+1th stage scan driving signal G(n+1), and an n+2th stage scan driving signal G(n+2) according to the pull-up control signal Q(n), the nth stage clock signal CK(n), the n+1th stage clock signal CK(n+1) and the n+2th stage clock signal (see fig. 4; par 0090; discloses the multi-output circuit 200 comprises three sub-output circuits 210.sub.1, 210.sub.2, and 210.sub.3 for providing three gate signals G[N], G[N+1] and G[N+2]. The multi-output circuit has six clock inputs to receive clock signals ck1, ck2, ck3, xck1, xck2 and xck3.);
However Tseng alone or in combination with other prior art of record fails to disclose the nth stage gate driver on array unit comprises a pull-down circuit; the pull-down circuit is electrically connected to the pull-up control circuit and the pull-up circuit to receive an n+6th stage scan driving signal G(n+6) outputted by an n+6th stage gate driver on array unit and a first direct current low voltage signal VSSQ1, and to pull down the pull-up control signal Q(n) according to the n+6th stage scan driving signal G(n+6) and the first direct current low voltage signal VSSQ1 to enable the pull-up control signal Q(n) in an off state;  wherein the nth stage gate driver on array unit further comprises a reset circuit, a first pull-down holding circuit, and a second pull-down holding circuit, the reset circuit is electrically connected to the pull-up control circuit, the pull-up circuit and the pull-down circuit, and the reset circuit receives the initial signal STV and a second direct current low voltage signal VSSG2, and resets the 3 pull-up control signal Q(n) according to the initial signal STV and the second direct current low voltage signal VSSG2; the first pull-down holding circuit is electrically connected to the pull-up control circuit, the pull-up circuit, the pull-down circuit and the reset circuit, and the first pull-down holding circuit receives an n+5th stage clock signal CK(n+5), an n+6th stage clock signal CK(n+6), an n+7th stage clock signal CK(n+7), the n-4th stage transfer signal ST(n-4) and the second direct current low voltage signal VSSG2, and to enable the pull-up control signal Q(n), the nth stage scan driving signal G(n), the n+lth stage scan driving signal G(n+1) and the n+2th stage scan driving signal G(n+2) in the off state according to the n+5th stage clock signal CK(n+5), the n+6th stage clock signal CK(n+6), the n+7th stage clock signal CK(n+7), the n-4th stage transfer signal ST(n-4) and the second direct current low voltage signal VSSG2; the second pull-down holding circuit is electrically connected to the pull-up control circuit, the pull-up circuit, the pull-down circuit, the reset circuit and the first pull-down holding circuit, and the second pull-down holding circuit receives a pull-down holding signal PDH, the first direct current low-voltage signal VSSQ1 and the second direct current low-voltage signal VSSG2 to enable the pull-up control signal Q(n), the nth scan driving signal G(n), the n+1th scan driving signal G(n+1) and the n+2th stage scan driving signal G(n+2) in the off state according to the pull-down holding signal PDH, the first direct current low-voltage signal VSSQ1 and the second direct current low-voltage signal VSSG2 and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Tseng to arrive at the claimed invention as the final result would have been unpredictable. Therefore claim 1 is allowed.
Claims 2-3, 5-9 are allowed for being dependent on allowed independent claim 1.
Claim 10 is directed towards a liquid crystal display device comprising a gate driver on array circuit with similar limitation as claim 1. Therefore claim 10 is allowed for similar reasons as claim 1 is allowed for.
Claims 11-12, 14-18 are allowed for being dependent on allowed independent claim 10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SUJIT SHAH/Examiner, Art Unit 2624                             

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624